Citation Nr: 0512620	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating from an original grant 
of service connection for Type II diabetes, rated as 20 
percent disabling from April 11, 2001 and evaluated as 40 
percent disabling from July 17, 2002. 

2.  Entitlement to an effective date earlier than April 11, 
2001, for the award of service connection for Type II 
diabetes mellitus. 

3.  Entitlement to an effective date earlier than April 11, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which established 
TDIU, effective from April 11, 2001.  Although, a March 2003 
rating professed to adjust the effective date of the TDIU 
award to November 2, 2002, the date following his last day of 
full employment, the RO waived any potential recoupment of 
overpayment.  Accordingly, for all practical purposes, the RO 
permitted the April 2001 effective date to stand.  Therefore, 
the Board considers the issue on appeal is properly set forth 
on the first page of this decision because characterizing the 
issue on appeal with the November 2002 effective date would 
only exalt form over substance.

Although not certified for appeal by the RO, the appeal 
clearly also encompasses an appeal from a June 19, 2002 
rating determination, which established entitlement to 
service connection for diabetes mellitus as 20 percent 
disabling, effective from April 11, 2001.  In August 2002, 
the veteran filed a Notice of Disagreement, which inter alia 
disputed the assigned rating and the associated effective 
date for that condition.  A Statement of the Case was issued, 
and a timely substantive appeal was received.  The Board 
additionally observes that the rating for diabetes mellitus 
was subsequently increased to 40 percent, effective from July 
17, 2002.  However, because the increase in the evaluation or 
the new effective does not represent the maximum benefits 
available for the disability, the veteran's claims remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal for increased rating for diabetes mellitus as well 
as the associated claim for an earlier effective date are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an earlier effective date for TDIU 
has been developed.  

2.  The veteran filed his original claim for disability 
benefits with the VA on April 11, 2001, which was followed, 
on January 14, 2003, by an application for increased 
compensation based on TDIU, VA Form 21- 8940.

3.  The RO awarded TDIU benefits for all practical purposes 
from April 11, 2001.

4.  The veteran has a Bachelor of Arts degree; on November 1, 
2002, he left his employment in a management capacity with a 
chemical company, where he had been employed since 1981 and 
reported earnings totaling $36,000 during calendar year 2001.


CONCLUSION OF LAW

An effective date earlier than April 11, 2001, for a grant of 
TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.321, 3.400, 4.16 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's file reflects that his original claim filed 
with VA for entitlement to service connection for any 
service-connected disability was an informal claim for 
service connection for diabetes mellitus that was filed on 
April 11, 2001.  The claim was filed after the veteran 
apparently had recently learned through the news media that 
exposure to herbicides in Vietnam may give rise to diabetes 
mellitus.  The informal claim was followed with a formal 
claim received in January 2002, which included a claim for a 
cardiovascular disorder as well as claims for service 
connection on a secondary basis for unnamed conditions 
asserted as related to diabetes.  

The veteran filed his formal application for unemployability 
in January 2003.  On his application, the veteran indicated 
that his educational achievement included 4 years of college, 
a Bachelor of Arts degree, and he reported that he became too 
disabled to work on November 1, 2002.  He also reported that 
that he had been employed as a manager for Chem Air 
Corporation and had worked for them from 1981 until November 
1, 2002.  He also reported his highest monthly earnings as 
$3,000 and reported earnings totaling $36,000 during calendar 
year 2001.  As noted in the Introduction section, the RO, for 
all practical purposes, awarded TDIU effective from April 11, 
2001.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

Eligibility for TDIU under Section 4.16 is premised upon the 
claimant's being unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  In Faust v. West, 13 Vet. App. 342 (2000) it 
was held that a person is engaged in a substantially gainful 
occupation when that occupation provided annual income which 
exceeded the poverty threshold for one person.  Faust, 13 
Vet. App. at 355-56.  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

Marginal employment, generally deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person, shall 
generally not be considered substantially gainful.  38 C.F.R. 
§ 4.16(a).  Effective September 2000, the poverty threshold 
amount was $8,501; effective September 2001, the poverty 
threshold was $8,794; effective September 2002, the poverty 
threshold was $9,039; and effective September 2003, the 
poverty threshold was $9,183.  The Board also accepts, for 
purposes of this decision, that the veteran was unemployed 
after November 2002.  

The controlling regulation in this case is 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.  In this case, the original claim for any 
disability benefits was filed on April 11, 2001, and, for all 
practical purposes, TDIU was also awarded effective from that 
date, which, in accordance with controlling law, is the 
earliest date from which any award could be made.  

Moreover, the veteran's educational achievement together with 
his lengthy reported employment history as a manager at a 
chemical company as well as his salary, in excess of four 
times the poverty threshold, are prima facie evidence that he 
was able to retain substantially gainfully employment and 
support himself during calendar year 2001.  Thus even if the 
veteran were to have filed an earlier claim, the facts would 
preclude an earlier effective date than April 11, 2001 for 
the award of TDIU benefits.  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service- 
connected disabilities render him unable to obtain or retain 
substantially gainful employment prior to April 11, 2001.  
Accordingly, the preponderance of the evidence is against his 
claim of entitlement to an earlier effective date for TDIU.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

In so holding, the Board notes that the some provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) appear to 
be applicable to the claim on appeal.  Among other things, 
the VCAA provisions expand VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). VA's General Counsel has 
determined that the VCAA provisions do not require this 
"fourth element," and that the Court's statement on this 
point is obiter dictum and not binding on VA.  VAOPGCPREC 1-
2004 (Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002). 
The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

In this case, the veteran initially filed a formal claim for 
entitlement to TDIU on January 14, 2003.  On February 18, 
2003, the RO provided the veteran notice of the relative 
duties on the part of himself and VA in developing his claim 
pursuant to the VCAA provisions, to include his right to 
"[t]ell [VA] about other information or evidence we do not 
have that you would like us to try to get for you."  This 
letter clearly satisfied the content requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  This letter was 
also provided to the veteran at the same time as the initial 
AOJ decision, February 18, 2003, which granted entitlement to 
TDIU effective to April 11, 2001.

Following the RO's grant of TDIU, the veteran filed an NOD 
with respect to the effective date of award assigned.  In 
January 2004, the RO issued the veteran an SOC which advised 
him of the Reasons and Bases for its denial, and the criteria 
to be satisfied for an earlier effective date of award.  In 
such situations, VA's General Counsel has held that further 
section 5103(a) notice is unnecessary.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In its opinion, the General Counsel held 
that if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives an NOD that raises a new issue, section of 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The Board 
is bound in its decisions by the precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2003).

In any event, the Board notes that through the January 2004 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the earlier effective date 
claims, the evidence that had been considered in connection 
with his appeal, and the basis for the denial of the claims.  
Moreover, neither the veteran nor his representative has 
identified any outstanding sources of pertinent evidence that 
need to be obtained.  In this respect, the veteran claim is 
advanced solely on the basis that he had diabetes prior to 
2001, rather than that he filed a claim with the VA prior to 
that time.

In light of VAOPGCPREC 8-2003, as well as the January 2004 
SOC, the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  Under these circumstances, 
the Board finds there is no prejudice to the veteran in 
proceeding with a decision on the claims on appeal at this 
juncture.

On review of the record, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim. Accordingly, the 
Board finds that the duty to assist provisions of the VCAA 
have been satisfied in this case.  38 U.S.C.A. § 5103A(a)(2) 
(2004).


ORDER

Entitlement to an effective date earlier than April 11, 2001 
for the establishment of TDIU is denied. 


REMAND

On his formal application for increased compensation based on 
unemployability received on January 14, 2003, the veteran 
indicated that he was applying for Social Security (SSA) 
benefits.  Efforts to obtain any records pertaining to that 
claim have not been accomplished and neither the 
documentation nor the medical evidence used to arrive at any 
SSA determination is of record.  While the existence of SSA 
records would be of no relevance vis-à-vis when a claim was 
received by the VA, such records could be pertinent with 
respect to an increased rating claim.  Under such 
circumstances, VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The Board notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for increased VA benefits and VA has a duty to assist 
the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).

Moreover, the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), provides, among other things, for notice and 
assistance to claimants under certain circumstances.  See 
also 38 C.F.R. § 3.159.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
VA must also notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be obtained by VA.

The Court has mandated that VA ensure strict compliance with 
the notice provisions of the VCAA.  The Board observes that 
the claims file does not reflect correspondence to the 
veteran in compliance with several Court decisions with 
respect to the veteran's claim of entitlement to service 
connection for diabetes mellitus.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

In fact, the only VCAA correspondence in the file was issued 
on February 18, 2003 and was limited to notice concerning 
establishment of entitlement to TDIU.  That notice was issued 
well after the RO's disposition of the diabetes mellitus 
claim, last addressed by the RO in the Statement of the Case 
of December of 2002.  While February 2003 VCAA notice may 
suffice with respect to the earlier effective date claim for 
TDIU because the earlier effective date claim derived from 
the award of TDIU benefits.  Nevertheless, that notice is 
inadequate with respect to the rating for diabetes mellitus 
and its associated effective date claim because no notice 
whatsoever was issued as to that earlier claim.  See 
VAOPGCPREC 8-2003 [if, in response to notice of its decision 
on a claim for which VA has already given section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue].  In the absence of such 
prior notice, the Board interprets the General Counsel's 
opinion as requiring current notice as to the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim prior to further adjudication of 
the veteran's appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) (38 C.F.R. 
§ 3.159) is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2003).  Also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other pertinent precedent.

2.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

3.  When the development requested has 
been completed and after undertaking any 
additional development deemed necessary, 
the case should again be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


